I agree that the irregular judgment in question is appealable. Because the petitioner, as stated in the last numbered subdivision of the opinion, "is not seeking the writ in good faith and for proper purposes," I concur in the result. That being enough to dispose of the case, I submit, with deference, that there is no occasion for discussing anything else. That is subject to this single exception. There was a trial on the merits. Hence, under the statute (2 Mason Minn. St. 1927, § 9311), there should have been findings of fact and conclusions of law "separately stated." Because of that omission, I would prefer to have the case remanded for the purpose of remedying *Page 16 
that serious defect under the rule of Pioneer L.  L. Co. v. Bernard, 156 Minn. 422, 195 N.W. 140.
JULIUS J. OLSON, JUSTICE.
I concur in the views of Mr. Justice Stone.